Citation Nr: 0012739	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for deep vein thrombosis of 
the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to March 
1964 and from April 1964 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the above-noted claim.

In May 1998, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  

The case was previously before the Board in December 1998, 
when it was remanded for further development.  


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current deep vein 
thrombosis of the left leg is the result of a disease or 
injury incurred in service.

2.  No medical evidence has been presented or secured 
establishing a relationship between the service-connected 
thrombophlebitis of the right leg and any deep vein 
thrombosis of the left leg.


CONCLUSION OF LAW

The claim for service connection for deep vein thrombosis of 
the left leg on a direct basis and as secondary to service-
connected thrombophlebitis of the right leg is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records disclose no complaints 
or findings of deep vein thrombosis of the left leg.  He was 
diagnosed as having early phlebitis of the right leg, not 
elsewhere classified (NEC), in January 1969.  There was no 
history of injury or muscle exertion.  On separation 
examination in March 1970, the lower extremities were 
described as normal.

After his separation form active service, the veteran was 
hospitalized at the Wilmington, Delaware, VA Medical Center 
(VAMC) in April 1977.  He was diagnosed as having 
thrombophlebitis of the right leg.  There were no complaints 
or findings pertaining to the left leg.

In August 1977, the RO granted entitlement to service 
connection for thrombophlebitis of the right leg.  Additional 
VA records showed continued treatment for this disability 
over the ensuing years.

The first post-service medical evidence showing the presence 
of deep vein thrombosis of the left leg consists of a January 
1996 hospitalization report from the Wilmington, Delaware, 
VAMC.  At that time, the veteran complained of pain and 
swelling of the left lower extremity for two weeks.  A work 
up for hypercoagulable state was started.  VA treatment 
records dated in 1996 showed continued treatment for the 
veteran's left leg disability. 

The veteran was afforded a VA examination in May 1997.  
Pertinent diagnoses included history of right leg 
thrombophlebitis in 1969 and history of left leg deep venous 
thrombosis in 1996.  The examiner stated that there was no 
preceding history of trauma; therefore, both instances of 
thrombophlebitis would be considered idiopathic.  The 
examiner opined that there did not seem to be any unified 
causal relationship between the two conditions, and the 
veteran did not have any major sequelae in terms of post-
thrombotic syndrome. 

The veteran offered numerous lay statement on appeal, 
including at a personal hearing before a Member of the Board 
in May 1998.  He testified that he was first treated for a 
left leg disability in approximately 1996.  He further stated 
that he was told by his VA doctor that the underlying 
condition that caused his service-connected right leg 
disability also caused the left leg disability, and/or was 
the same as his service-connected deep vein thrombosis of the 
right leg.  However, after reviewing blood tests, the doctor 
reportedly indicated that he could not determine what was 
causing the condition.

In accordance with the Board's December 1998 remand, 
additional VA treatment records of the veteran, dated from 
1995 to 1998, were thereafter associated with the claims 
file.  In September 1997, a VA examiner diagnosed rule out 
hypercoagulable state.  Further testing was indicated.  It 
was noted that even if a laboratory abnormality was not 
identified, the veteran would be considered as 
hypercoagulable on clinical grounds and would be 
anticoagulated prophylactically with Heparin.  In October 
1997, it was noted that a hypercoagulable state had been 
diagnosed on the basis of clinical history; however, the 
defect had not yet been identified.  Thereafter, in December 
1997 all laboratory work was described as within normal 
limits.

Legal analysis

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on a "secondary" basis.  Service connection may 
be established on a secondary basis for a disability that is 
shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The Board has reviewed all the evidence of record.  
Concerning service connection on a direct basis, the medical 
evidence of record indicates that the veteran currently 
suffers from deep vein thrombosis of the left leg.  This 
disability was first diagnosed many years after service in 
1996.  Therefore, the Board finds that there is sufficient 
medical evidence of a current disability, and the first 
element of a well-grounded claim has been satisfied.

The veteran maintains that an underlying condition that 
caused his service-connected thrombophlebitis of the right 
leg also caused the deep vein thrombosis of the left leg.  
Service medical records show that he was diagnosed as having 
thrombophlebitis of the right leg during service in 1969.  
Therefore, the Board finds that there is sufficient medical 
evidence of incurrence of a disease during service, and the 
second element of a well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  There is no 
medical evidence of record of a nexus between the present 
deep vein thrombosis of the left leg and the in-service 
and/or any post-service symptomatology.  Savage, 10 Vet. App. 
at 497 (holding that veteran's own testimony that he 
sustained a back injury in service, walked with a limp ever 
since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
present disability etiologically to the veteran's in-service 
and/or any post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current deep vein 
thrombosis of the left leg to any inservice finding or event 
or to any post-service symptomatology.  The veteran's 
statements are not competent in this regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Although the veteran may have continuously experienced 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic disability which caused the symptoms in 
service and that that underlying disability also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the inservice symptoms represented the 
onset of chronic deep vein thrombosis of the left leg.  While 
the veteran has reported that his VA doctor told him that an 
underlying condition that caused his inservice 
thrombophlebitis of the right leg also caused the deep vein 
thrombosis of the left leg, "hearsay medical evidence" does 
not constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The RO has obtained the 
veteran's complete VA treatment records, and they reflect no 
such opinion.  To the contrary, recent laboratory tests have 
ruled out the presence of a hypercoagulable state.  The VA 
examiner in May 1997 also concluded that there did not seem 
to be any unified causal relationship between the history of 
right leg thrombophlebitis in 1969 and the history of left 
leg deep venous thrombosis in 1996. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the deep vein thrombosis of the 
left leg diagnosed in 1996 had its onset in service or is the 
result of, or related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The record also lacks evidence of a relationship between the 
veteran's service-connected thrombophlebitis of the right leg 
and deep vein thrombosis of the left leg.  There is no 
medical opinion in any of the medical records indicating that 
the service-connected thrombophlebitis of the right leg 
caused or aggravated the deep vein thrombosis of the left 
leg.  38 C.F.R. § 3.310 (1999).  As noted above, the veteran 
lacks medical expertise and is not qualified to render an 
opinion regarding a causal relationship.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without competent medical 
evidence establishing such a relationship, his claim for 
service connection on a secondary basis is, likewise, not 
well grounded.  See Jones, 7 Vet. App. at 137.

Well-groundedness of a claim is a threshold matter, and the 
Board has no jurisdiction to adjudicate a claim on the merits 
unless it is well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  There is no duty to assist further in the 
development of this claim because such additional development 
would be futile.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for deep vein 
thrombosis of the left leg.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations with regard to 
the veteran's claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for deep vein thrombosis of the left leg 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

